Hill, C. J.
Four negro men were seen “squatting down” in a country road, 200 yards from a church. On seeing the pastor of the church and another person coming towards them, two of the men got up and walked away. The other two remained sitting down in the road. When the pastor and the other person passed' these two, one of them remarked: “There comes the long-tail coat preacher.” The other replied: “I don’t .care; he will play too, or I will play him a game.” The pastor and the other person with him saw two dimes as they passed the two men sitting in the road, one dime in front of each, and saw each one of the men throwing dice. Held: While these facts, in our opinion, were not conclusive of guilt, we can not say they were not sufficient to authorize the jury to infer that the two men were playing and betting for money, with dice. Judgment affirmed.